United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 10, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-50575
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE ANTONIO CASTRO RIVERA, also known as Ingeniero,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 3:03-CR-2046-6
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     After trial on other charges and while the jury was still

deliberating, Jose Antonio Castro Rivera (Castro) pleaded guilty

to an information charging him with misprision of a felony, that

is, conspiracy to import cocaine.   Castro contends that the

offense requires the concealment of a prior completed felony and

that the factual resume does not show that he took affirmative

steps to conceal such a felony.   Our review is for plain error.

See United States v. Calverley, 37 F.3d 160, 162 (5th Cir. 1994)


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50575
                                -2-

(en banc).   Based on the trial testimony and Castro’s admissions

during the rearraignment, the district court did not commit clear

or obvious error in determining that Castro had actively

concealed a conspiracy to import cocaine.   See United States v.

Olano, 507 U.S. 725, 735-36 (1993).   The judgment is AFFIRMED.